Case 19-10690-JDW           Doc 13     Filed 04/04/19 Entered 04/04/19 10:41:11              Desc
                                            Page 1 of 3


                  IN THE UNITED STATES BANKRUPTCY COURT FOR
                      THE NORTHERN DISTRICT OF MISSISSIPPI

IN RE:                                                                 CHAPTER 13 CASE NO.:
TRACY A. PEOPLES                                                       19-10690-JDW

                      NOTICE OF TRUSTEE’S MOTION TO DISMISS

        Should any party receiving this Notice respond or object to the Motion to Dismiss, such
response or objection is required to be filed on or before April 29, 2019, using the CM/ECF system
or with the Clerk of this Court at the following address:

                                 Shallanda J. Clay, Clerk of Court
                                     U. S. Bankruptcy Court
                                 Northern District of Mississippi
                                     703 Highway 145 North
                                       Aberdeen, MS 39730

       A copy must be served on the Chapter 13 Trustee. If no response is filed, the Court may
consider the Motion immediately after the time has expired. In the event a written response is filed,
the Court will notify you of the date, time and place of the hearing thereon.

                                  CERTIFICATE OF SERVICE

        I, the undersigned attorney for the Chapter 13 Trustee, do hereby certify that I electronically
filed the foregoing with the Clerk of Court using the CM/ECF system, and I hereby certify that I
either mailed by United States Postal Service, first class, postage prepaid, or electronically notified
through the CM/ECF system, a copy of the above and foregoing to the Debtor, attorney for the
Debtor, the United States Trustee, and other parties in interest, if any, as identified below.

       Dated: April 4, 2019


                                               LOCKE D. BARKLEY
                                               CHAPTER 13 TRUSTEE

                                               /s/ Melanie T. Vardaman
                                               ATTORNEYS FOR TRUSTEE
                                               W. Jeffrey Collier (MSB 10645)
                                               Melanie T. Vardaman (MSB 100392)
                                               6360 I-55 North, Suite 140
                                               Jackson, Miss. 39211
                                               (601) 355-6661
                                               ssmith@barkley13.com
Case 19-10690-JDW          Doc 13     Filed 04/04/19 Entered 04/04/19 10:41:11              Desc
                                           Page 2 of 3


                 IN THE UNITED STATES BANKRUPTCY COURT FOR
                     THE NORTHERN DISTRICT OF MISSISSIPPI

IN RE:                                                               CHAPTER 13 CASE NO.:
TRACY A. PEOPLES                                                     19-10690-JDW

                             TRUSTEE’S MOTION TO DISMISS

         COMES NOW Locke D. Barkley, Chapter 13 Trustee (the “Trustee”), by and through

counsel, and files this Motion to Dismiss (the “Motion”) and in support thereof states as follows:

         1.    The Debtor commenced this proceeding by filing a Voluntary Chapter 13 Petition

on February 18, 2019 (the “Petition Date”).

         2.    On February 27, 2019, State Bank and Trust Company filed a nonpriority unsecured

claim in the amount of $413,765.27 (Clm. #3-1). As of the date of this Motion, the total amount

of timely filed and allowed proofs of claims filed by nonpriority unsecured creditors is

$416,664.48 and the deadline to file proofs of claim has not yet passed.

         3.    Due to the amount of noncontingent, liquidated unsecured debts owed the Debtor

is not eligible to be a debtor in a Chapter 13 proceeding pursuant to 11 U.S.C. § 109(g).

         4.    The Trustee requests that the Debtor’s case be dismissed pursuant to 11 U.S.C. §

109(g)

         WHEREFORE, PREMISES CONSIDERED, the Trustee prays that upon notice and

hearing that this Court enter its order granting the Motion. The Trustee prays for other such general

and specific relief as this Court may deem just.
Case 19-10690-JDW          Doc 13      Filed 04/04/19 Entered 04/04/19 10:41:11             Desc
                                            Page 3 of 3


       Dated: April 4, 2019.
                                              Respectfully submitted,
                                              LOCKE D. BARKLEY
                                              CHAPTER 13 TRUSTEE

                                       BY:    /s/ Melanie T. Vardaman
                                              MELANIE T. VARDAMAN (MSB# 100392)
                                              W. Jeffrey Collier (MSB 10645)
                                              Attorneys for the Chapter 13 Trustee
                                              6360 I-55 North, Suite 140
                                              Jackson, Miss. 39211
                                              (601) 355-6661
                                              ssmith@barkley13.com




                                 CERTIFICATE OF SERVICE

       I, the undersigned attorney for the Trustee, do hereby certify that I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system, and I hereby certify that I either
mailed by United States Postal Service, first class, postage prepaid, or electronically notified
through the CM/ECF system, a copy of the above and foregoing to the Debtor, attorney for the
Debtor, the United States Trustee, and other parties in interest, if any, as identified below.

       Dated: April 4, 2019

                                              /s/ Melanie T. Vardaman
                                              MELANIE T. VARDAMAN
